DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (2021/0126746).
Regarding claims 1, 6, and 11, Li discloses a user equipment and a method for selecting transmission resource, applied to a network device, comprising: transmitting a duplication configuration to a user equipment (UE) (see a configuration and/or activation method for duplication transmission, in paragraphs 0002 and 0010), wherein the duplication configuration is used for determining, by the UE, whether to perform duplication, and is used for at least one transmission resource, which is used when transmitting data, configured for the UE (see the activation status of duplication transmission in paragraphs 0008-0009; the second configuration message is radio resource control (RRC) Signaling in paragraphs 0372; provide a configuration and/or activation method for duplication transmission, in which a configuration message used for duplication transmission and/or activation/deactivation signaling used for duplication carrier aggregation and/or at least two connectivities), wherein transmitting the duplication configuration to the UE comprises: transmitting the duplication configuration to the UE through radio control (RRC) (see In an NR system, whether a data radio bearer (DRB) supports duplication transmission may be configured via RRC signaling (in paragraphs 0007; the first configuration message may be transmitted via radio resource control (RRC) signaling in paragraphs 0081; information in the first configuration message and information in the second configuration message may be contained in the same message (such as an RRC reconfiguration message, or an RRC resume message, etc.) in paragraphs 0091; a second configuration message for duplication transmission is transmitted to the user equipment via RRC signaling in paragraphs 0097).
Regarding claims 2, 7, and 12, Li discloses wherein the duplication is transmission of duplicated data containing at least two transmission resources (see configuring the UE to form multiple connectivities with three or more network devices or cell groups in paragraph 0010).
Regarding claims 3, 8, and 13, Li discloses wherein the duplication configuration comprises an index of at least one transmission resource used for at least one of transmitting data or duplicating data (see the cell group information may be a cell group identifier or index in paragraph 0107).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5, 9-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zou et al (2020/0186292).
Regarding claims 4, 9, and 14, Li discloses a duplication mode (see the duplication mode in paragraphs 0085 and 0108) but doesn't specifically disclose the duplication configuration comprises at least one of the following: an initial state of a duplication mode and a number of pieces of duplicated data corresponding to the initial state. However, Zou discloses this feature (see the initial state of a duplication mode in paragraphs 0029, 0030, and 0041). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Regarding claims 5, 10, and 15, Li discloses wherein the duplication configuration further comprises: a logical channel when the duplication mode of the bearer for performing duplication configured for the UE is in a deactivation state (see performs activation and/or deactivation of the duplication transmission and a logical channel in paragraphs 0009-0010).

Response to Arguments
Applicant's arguments filed 12/30/21 have been fully considered but they are not persuasive. 
The applicant argues that Li fails to discloses, “wherein the duplication configuration is used for… and is used for at least one transmission resource, which is used when transmitting data, configured by the UE.”. The examiner. Respectfully, disagree because Li clearly discloses this feature. Li discloses the radio resource control as described in previous paragraphs. In addition, carrier aggregation and/or at least two connectivities is/are at least one transmission resource. According to the specification (paragraphs 0057), The at least one transmission resource used for transmitting data and/or duplicating data include at least one of the following: a radio link control (RLC) entity used for transmitting data and/or duplicating data, a logical channel used for transmitting data and/or duplicating data, a CG used for transmitting data and/or duplicating data, and a carrier used for transmitting data and/or duplicating data. The applicant further arguers that Li fails to discloses “wherein transmitting the duplication configuration … through radio resource control (RRC). This feature is clearly disclosed in paragraphs 0081 and 0280. In paragraphs 0281, Li discloses “the first configuration message may be transmitted via radio resource control (RRC) signaling” and in paragraphs 0280 Li discloses “the second configuration message may be radio resource control (RRC) signaling”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472